Case 1:19-cv-02367-ABJ Document 36-3 Filed 12/30/19 Page 1 of 3




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                     Exhibit A
                          Case 1:19-cv-02367-ABJ Document 36-3 Filed 12/30/19 Page 2 of 3


           Flores, Sarah Isgur (OPA)


            From:                 Flores, Sarah Isgur (OPA)
            Sent:                 Friday, December 15, 2017 7:14 AM
            To:                   Katmer, Elvan
            Cc:                   Gibson, lake; 531-DCDeskOps; Press
            Subject:              Re: Statement on



             want to clarify something about my statement:

           I learned that another news organization may have had the texts before I showed them to media at
           doj. Which means we didn't give it to them. Could mean congress did after we gave it to them for
           example. As I said in my statement, there was no limitation on congressional release to the public
           either legally or ethically.

           On Dec 14, 2017, at 11:44 PM, Flores, Sarah lsgur (OPA) csiflores@jrnd.usdoj.gov> wrote:

                         The Chairman and Ranking Members of each of the congressional committees
                         were provided the opportunity to have copies of the texts delivered to their
                         offices. This was completed before any member of the media was given
                         access to view the same copy of the texts by the Department's Office of
                         Public Affairs. As we understand now, some members of the media had
                         already received copies of the texts before that —but those disclosures were
                         not authorized by the ❑epartment.

                         As the Deputy Attorney General said in this testimony on Wednesday, when
                         the initial inquiries came from committees and members of Congress, the
                         Deputy Attorney General consulted with the Inspector General, and the
                         Inspector General determined that he had no objection to the ❑epartment's
                         providing the material to the Congressional committees that had requested
                         it. After that consultation, senior career ethics advisors determined that there
                         were no legal or ethical concerns, including under the Privacy Act, that
                         prohibited the release of the information to the public either by members of
                         congress or by the Department.




                    On Dec 14, 2017, at 11:43 PM, Katmer, Elvan (Eivan.Katmer@FOXNEWS.COM> wrote:

                         Good evening Ms. Flores,

                         I am a journalist with Fox News.
                         I am reading a Business Insider report that refers to a ❑OLITICO article citingyou
                         saying a Justice Department "statement" acknowledges "copies of private text
                         messages exchanged between two former special counsel investigators were
                         disclosed to certain members of the media before they were given to Congress,
                         even though those disclosures 'were not authorized.'




Document ID: 0.7.16060.93567                                                                                    20180326-0063341
                         Case 1:19-cv-02367-ABJ Document 36-3 Filed 12/30/19 Page 3 of 3


                        Can you confirm if there is a ❑o3 statement on this, or was this in response to a
                        question you have provided to POLITICO. Could you please confirm if the release
                        of these texts were not authorized.

                        Sincerely,

                        Elvan Katmer
                        Fox News Channel
                        Assignment Desk
                        (202] 824 - 6369

                        This message and its attachments may contain legally privileged or
                        confidential information. it is intended solely for the named addressee. If you
                        are not the addressee indicated in this message (or responsible for delivery of
                        the message to the addressee), you may not copy or deliver this message or
                        its attachments to anyone. Rather, you should permanently delete this
                        message and its attachments and kindly notify the sender by reply e-mail. Any
                        content of this message and its attachments that does not relate to the
                        official business of Fox News or Fox Business must not be taken to have been
                        sent or endorsed by either of them. No representation is made that this email
                        or its attachments are without defect.




Document ID: 0.7.16060.93567                                                                                20180326-0063342
